Exhibit 10.2

 

SUBLEASE

 

This Sublease Agreement (“Sublease”) is made as of this 31st day of January,
2004, by and between IDS Scheer Process Implementation Consulting, Inc.
(previously known as Plaut Consulting, Inc.), a Delaware corporation having a
principal place of business at 1055 Westlakes Drive, Suite 100, Berwyn, PA 19312
(“Sublessor”), and Lionbridge Technologies, Inc. a Delaware corporation having a
principal place of business at 950 Winter Street, Waltham, Massachusetts, USA
(“Sublessee”).

 

WITNESSETH:

 

WHEREAS, Sublessor is the Tenant under a certain Lease dated as of September 4,
1998 (“Prime Lease”), as amended by that certain First Amendment to Lease dated
April 26, 2000 (“First Amendment”), with Bay Colony Corporate Center, LLC
(currently doing business as Shorenstein Management, Inc.), a Delaware limited
liability company (“Landlord”) (collectively the Prime Lease and First Amendment
shall be referred to herein as “Lease”), a true copy of such Lease is attached
hereto as Exhibit A; and

 

WHEREAS, pursuant to the Lease, Landlord leased to Sublessor certain premises
(“Master Lease Premises”) located in the building commonly known as 1050 Winter
Street, Waltham, Massachusetts (“Building”); and

 

WHEREAS, Sublessor and Sublessee desire to enter into this Sublease upon the
terms and conditions herein contained; and

 

WHEREAS, pursuant to the executed Landlord’s Consent attached hereto as Exhibit
B (or other such consent executed by Landlord), Landlord has consented to such
Sublease.

 

NOW THEREFORE, in consideration of these presents and other good and valuable
consideration paid by the parties hereto, the receipt whereof is hereby
acknowledged, it is agreed as follows:

 

1. Incorporation of Recitals: Definitions The Recitals set forth above are
incorporated herein as if set forth herein verbatim. Capitalized terms used
herein and not defined herein shall have the meaning ascribed thereto in the
Lease.

 

2. Use of Space

 

Sublessee shall be permitted to use the space as designated in Sections 2(g) and
8(a) of the Master Lease, as well as for software localization and related
services or any other office use consistent with Class A buildings in the
metropolitan Boston market.

 

3. Subleased Premises/Parking Spaces

 

  a. Subleased Premises: Sublessor does hereby lease to Sublessee approximately
21,205 rentable square feet situated on the second floor of the Building
(“Subleased Premises”), which Subleased Premises is shown cross-hatched on the
plan attached hereto as Exhibit C. The Subleased Premises does not include the
portion of the Premises (approximately 6,273 rentable square feet, of which
3,286 rentable square feet is a Data Center) currently occupied by Adjoined
Consulting, Inc. (“Adjoined Premises”). In the event that Adjoined terminates
its sublease with Sublessor in accordance with the terms of the sublease
agreement between Sublessor and Adjoined, then Sublessee shall have the right
upon 90 days prior notice to add the Adjoined Premises to the Subleased Premises
under the same conditions agreed upon by Sublessor and Sublessee herein and at
the Base Rent rate of $17.00 per rentable square foot per year. Sublessor shall
notify Sublessee if Adjoined notifies Sublessor of its intent to terminate its
sublease with Sublessor within twenty days of receipt by Sublessor of such
notice. In the event that Sublessee elects to add the Adjoined Premises to the
Subleased Premises in accordance with this Sublease, then the terms and
conditions of this Sublease shall also apply to the Adjoined Premises, and
Sublessor agrees to pay any Additional Rent and Electrical Costs as defined in
Section 4(b) below (including but not limited to the entire monthly electrical
usage as measured by meter 40006027, plus the entire monthly electrical usage as
measured by meters 40005843 and 40007293) for the Adjoined Premises.

 

  b. Parking Spaces: Sublessor shall have the right to use, at no expense, the
indoor and outdoor parking spaces consistent with the terms of the Lease on a
pro rata basis, which use by Sublessee shall be included in the Base Rent amount
defined below. In accordance with the terms of the Lease, six outdoor and one
indoor parking spaces will be available on a non-exclusive basis per every 1000
rentable square foot.

 

4. Rent

 

  a. Base Rent:

 

During the Term (as defined below) of this Sublease, Sublessee shall pay to
Sublessor for use of the Subleased Premises the amount of $1,141,535.88, based
on the rate of $17.00 per rentable square foot of the Subleased Premises, net of
Electrical Costs and Additional Rent (“Base Rent”), which shall be paid directly
by Sublessee to Landlord consistent with (c) below. Said Base Rent shall be paid
in equal monthly installments of $30,040.42 on the first day of each and every
month without offset, deduction (except as otherwise provided herein) or demand
commencing on the Rent Commencement Date, payable as follows:

 

Year (# of months)


--------------------------------------------------------------------------------

  Annual Rental Rate


--------------------------------------------------------------------------------

  Annual Payment


--------------------------------------------------------------------------------

2004(9)   $ 360,485.00   $ 270,363.78 2005(12)   $ 360,485.00   $ 360,485.00
2006(12)   $ 360,485.00   $ 360,485.00 2007(5)   $ 360,485.00   $ 150,202.10

 

1



--------------------------------------------------------------------------------

  b. Additional Rent; Electrical Costs

 

  i. Additional Rent On or before the first day of each calendar month following
the first year of the Term beginning on the Rent Commencement Date, Sublessee
shall pay to Sublessor as additional rent (“Additional Rent”) an amount equal to
the pro-rata incremental amount of Operating Expenses and Tax Expenses (as
defined under Sections 7(a) and 7(b) of the Lease) over the amount of Operating
Expenses and Tax Expenses (inclusive of any adjustments pursuant to Section 7(f)
of the Lease) at the monthly rate charged by the Landlord as Operating Expenses
and Tax Expenses for the calendar year 2004. Sublessee shall receive the same
rights and obligations under Section 7(f) of the Lease as are available to the
Sublessor in determining the pro-rata Additional Rent to be paid.

 

  ii. Sublessee’s Share of Electricity The term “Electrical Costs” shall mean
the cost of electricity provided to and used by Sublessee at the Subleased
Premises. Sublessee shall also pay directly to Landlord, at the prevailing rate
of the utility company, that portion of Electrical Costs applicable to the
Subleased Premises which shall be equal to two-thirds ( 2/3) of the monthly
electrical usage as measured by meter number 40006027. Sublessor represents and
confirms that electric rates for the Subleased Premises when fully utilized
approximated $1.25 per rentable square foot per year.

 

  c. Payment of Rent Directly to Landlord: Notwithstanding the fact that the
Sublessee is required to pay all Rent hereunder to the Sublessor, in the event
Sublessor so directs, Sublessee shall upon thirty days prior written notice of
such direction thereafter make all monthly payments of Basic Rent directly to
Landlord and, accordingly: (i) Sublessor shall be solely responsible for the
payment of the balance of any and all Basic Rent due to Landlord under the Lease
after taking into consideration each month the amount of the monthly payment
which is required to be made by Sublessee to Sublessor hereunder and paid by
Sublessee to Sublessor hereunder and paid by Sublessee directly to Landlord;
(ii) Sublessee shall not be in default hereunder as a result of the fact that it
shall make such monthly payments directly to Landlord rather than Sublessor;
(iii) in no event shall Sublessee be required to pay to Landlord any amount each
month in excess of the monthly payments required to be made by Sublessee to
Sublessor hereunder; and (iv) in the event Sublessor receives any notice from
Landlord of a change in the address where Basic Rent payments under the Lease
are required to be made, Sublessor shall immediately provide to Sublessee a copy
of any and all such notices.

 

4a. Lease Commencement Date

 

The Lease shall commence as of February 1, 2004.

 

4b. Rent Commencement Date

 

The Rent shall commence as of April 1, 2004 and shall expire on May 31, 2007,
unless sooner terminated pursuant to the terms hereof or at law.

 

5. Possession of Premises

 

Sublessor shall deliver possession of the Subleased Premises to Sublessee on or
before the lease Commencement Date in full compliance of this Sublease and
applicable law. Except with respect to the Equipment (as defined in Section 15
herein below) and as otherwise requested by Sublessee, Sublessor shall remove
all of Sublessor’s trade fixtures, furniture and equipment from the Subleased
Premesis.

 

6. Rights Under Lease Except as otherwise provided herein, as between Sublessor
and Sublessee, Sublessor shall be entitled to all of the rights and remedies
reserved by and granted to Landlord under the Lease as if Sublessor was the
“landlord” under the Lease and Sublessee was the “tenant” under the Lease, and
such rights and remedies are hereby incorporated herein by reference. In the
event of any conflict between this Sublease and the Lease, the terms of this
Sublease shall control. Upon the request of Sublessee, Sublessor will use its
best efforts to cause Landlord to perform all of Landlord’s obligations under
the Prime Lease.

 

7. Compliance with Lease Sublessor hereby covenants with the Sublessee that
Sublessor, throughout the Term or any part thereof, shall timely and fully
observe and perform all provisions of the Lease with respect to the Premises and
that Sublessor will not do or permit to be done any act which will be in
violation or breach of the Lease. Sublessor shall not terminate the Lease
without the prior written consent of Sublessee. Sublessee hereby covenants with
Sublessor that Sublessee, throughout the Term or any part thereof, shall timely
and fully observe and perform all provisions of the Sublease with respect to the
Premises and that Sublessee will not do or permit to be done any act which will
be in violation or breach of the Lease.

 

2



--------------------------------------------------------------------------------

8. Maintenance During the Term, Sublessee shall maintain the Subleased Premises
in the condition set forth in the Lease, and at the expiration or prior
termination of the Term, yield the same up in the same repair, order and
condition in all respects as the Subleased Premises are as of the Commencement
Date, reasonable wear and use, damage by fire and casualty and condemnation
excepted. Notwithstanding anything to the contrary contained in the Sublease,
Sublessee shall not be liable for, and Sublessee shall not be deemed to have
waived by taking possession of the Subleased Premises or otherwise, any
violations of applicable laws (including applicable laws pertaining to health
and the environment) or restrictive covenants or other encumbrances relating to
the Building that (i) occurred in whole or in part prior to the commencement
date, including any violation continuing as of the Commencement date; or (ii)
result in whole or in part from the failure of the Building or Land (as opposed
to any particular operation or conduct of Sublessee in the Subleased Premises
which may violate applicable laws or other provisions of the Sublease) to comply
with applicable laws or restrictive covenants or other encumbrances; or (iii)
result in whole or in part from the presence, release or disposal of asbestos or
other hazardous materials on or from the Building or the Land, excluding only
hazardous material placed on the Property by Sublessee. Further, Sublessee shall
have no liability to correct any violation of environmental laws or to indemnify
Sublessor for any violation of environmental laws unless such violation was
caused by Sublessee’s placement of hazardous materials in the Subleased
Premises.

 

9. Utilities Water and utilities other than electricity, heating and air
conditioning shall not be provided to the Subleased Premises pursuant to, and in
accordance with, the terms of the Lease, and Sublessor shall not be liable due
to a failure for any of the foregoing to be provided to the Subleased Premises.
Further, in no event shall Sublessor be liable to Sublessee for Landlord’s
default under the Lease except if attributable to Sublessor’s breach of its
obligations under the Lease.

 

10. Assignment/Subletting It is expressly understood and agreed that without the
express written consent of Sublessor, which Sublessor agrees not to unreasonably
withhold, and without the express written consent of Landlord, Sublessee may not
assign this Lease or sublet all or any portion of the Subleased Premises or
permit any person, firm or corporation to occupy any portion of the Subleased
Premises as licensee or otherwise. In the event of any subletting, Sublessor
shall be entitled to receive one half (½) of amounts received by Sublessee on
account of such subletting, after deduction of one half (½) of the costs
incurred by Sublessee in connection with such subletting, which are in excess of
the amount payable by the Sublease hereunder.

 

11. Waiver of Subrogation By its consent hereto, Landlord agrees that the waiver
and release by Landlord set forth in Section 16 of the Lease (“Waiver of
Subrogation”) shall be binding on Landlord as to Sublessee and Sublessee agrees
that the waiver and release by Sublessor in Section 16 of the Lease shall be
binding on Sublessee as to the Landlord.

 

12. Insurance Sublessee will maintain, at is sole costs and expense, throughout
the term of this Sublease, a policy or policies of insurance in conformity of
the requirements set forth in Section 15 of the Lease; provided however, that
notwithstanding anything to the contrary in the Lease, any or all insurance
required of Sublessee by this Sublease may be provided by self-insurance or
through a program of self-insurance.

 

13. Attorney’s Fees In the event of any legal action or proceeding brought by
either party against the other arising out of this Sublease, the prevailing
party shall be entitled to recover reasonable attorney’s fees and costs incurred
in such action (including, without limitation, all costs of appeal) and such
amount shall be included in any judgment rendered in such proceeding.

 

14. Use of Furniture Sublessee shall be permitted to use the furniture and
equipment (“Equipment”) in the Subleased Premises throughout the term of the
Sublease. The Equipment is delivered on an “AS IS – WHERE IS” basis, and
Sublessor makes no representations or warranties as to said Equipment. An
inventory of the Equipment is attached hereto as Exhibit D. Sublessee agrees to
maintain and care for said Equipment throughout the Term of the Sublease at its
sole cost and expense. Upon the expiration of this Sublease and payment by
Sublessee to Sublessor of all amounts due hereunder, all ownership rights to
Equipment that are vested in Sublessor at the time of such expiration shall be
transferred to Sublessee.

 

15. Real Estate Brokers Sublessee represents and warrants that it has negotiated
this Sublease directly with the real estate broker identified herein this
Section, and has not authorized or employed, or acted by implication to
authorize or to employ, any other real estate broker or salesman to act for
Sublessee in connection with this Sublease. Sublessor is responsible for the
brokerage commission due to Meredith & Grew and Grubb & Ellis Company in
connection with this Sublease. Brokers will be paid a fee by Sublandlord of
$1.00 per rentable square foot per year according to the following schedule:

 

  a. One-third (1/3) of fee is due upon signing of the Sublease and Landlord’s
Consent

  b. One-third (1/3) of fee is due upon the Commencement Date

  c. One-third (1/3) of fee is due upon Rent Commencement

 

16. Time is of the Essence Time is of the essence of this Sublease and each and
all terms hereof.

 

17. Notices Any notice or other communication required or permitted to be given
under this Sublease shall be in writing and shall be deemed to be delivered on
the date it is hand delivered to the party to whom such notice is given at the
address set forth below, or (ii) if such notice is mailed, the first attempted
delivery on a business day if deposited in the United States Mail, postage
prepaid, certified or registered mail, return receipt requested or recognized
overnight courier or delivery service, addressed to the party to whom such
notice is directed, or (iii) if sent via facsimile transmission, upon receipt of
the confirmation report provided that a copy is mailed or delivered in
accordance with (ii) above, at the address set forth below.

 

3



--------------------------------------------------------------------------------

If to Sublessor: IDS Scheer PIC, Inc.

1055 Westlakes Drive, Suite 100

Berwyn, PA 19312

Attention: Legal

 

If to Sublessee: Lionbridge Technologies, Inc.

1050 Winter Street

Waltham, MA 02451

Attention: Chief Financial Officer

 

With a copy to: General Counsel

 

18. Default If Landlord defaults in the performance of any of its obligations
under the Lease, Sublessor will, upon the written request of Sublessee, use it
diligent good faith efforts to enforce the Lease and obtain Landlord’s
compliance with its obligations hereunder.

 

19. Subordination to Lease This Sublease is subject to and subordinate to the
Lease. The Sublessee covenants and agrees to execute any documents reflecting
the foregoing and take any steps which may be necessary to consummate such
subordination.

 

20. Rights of Entry Sublessor and Landlord and any authorized representative of
Sublessor or Landlord shall have the right to enter the Subleased Premises to
the same extent as Landlord is permitted under the Lease.

 

21. Security Deposit Sublessee shall pay to Sublessor on or before the
Commencement Date, as a security deposit for the Subleased Premises, an amount
equal to one month’s installment of Base Rent (“Security Deposit”). Upon
termination of this Sublease, and less any costs incurred by Sublessor in
restoring the Subleased Premises to the condition identified in Section 8
hereof, or less any payments due to Sublessor by Sublessee, Sublessor shall
return such Security Deposit to Sublessee.

 

22. Miscellaneous

 

  a. This Sublease shall be construed and enforced in accordance with the laws
of the Commonwealth of Massachusetts.

 

  b. This Sublease constitutes the entire agreement between the parties hereto
and no amendment, modification or alteration of the terms of this Sublease will
be binding unless the same is in writing, dated subsequent to the date of this
Sublease and duly executed by the parties to this Sublease.

 

  c. The covenants, agreements, terms, provisions and conditions of this
Sublease shall bind and inure to the benefit of the respective permitted
successors and assigns of the parties hereto with the same effect as if
referenced in each instance where a party hereto is named and referred to.

 

  d. The waiver by Sublessor or Sublessee of a breach of any covenant,
obligation or condition set forth herein shall not be deemed to be a waiver of
any subsequent breach of the same or of any other covenant, obligation or
condition of this Sublease.

 

  e. If any provision of this Sublease is declared invalid or unenforceable, the
remainder of the Sublease shall continue in full force and effect.

 

  f. Paragraph headings are used herein solely for the convenience of the
reference and are not to be construed as part of this Sublease.

 

  g. This Sublease may be executed in one or more counterparts, each of which
shall constitute an original, but all of which together constitute one and the
same instrument.

 

  h. Notwithstanding anything to the contrary set forth in the Lease or this
Sublease, in no event shall either party be liable for consequential or special
damages as a result of a breach of or default hereunder.

 

  i. The following exhibits are made a part hereof:

 

i.    Exhibit A:   

Copy of Lease

ii.    Exhibit B:   

Landlord’s Consent (sample format)

iii.    Exhibit C:   

Site Plan of Subleased Premises

iv.    Exhibit D:   

List of Equipment

 

23. Additional Provisions Regarding Prime Lease

 

  a. It is a condition precedent to the binding effect of this Sublease that
Sublessor obtains Landlord’s consent to the execution by Sublessor (“Landlord’s
Consent”) and Sublessee of this Sublease and the sublease by Sublessor to
Sublessee of the Subleased Premises.

 

  b. Sublessor acknowledges that Adjoined Consulting, Inc. is another subtenant
of Sublessor under the Lease and that the Subleased Premises is adjacent to the
Adjoined Premises. At all times during the term of this Sublease in which
Adjoined occupies the Adjoined Premises, Sublessee shall allow Adjoined to use
conference room in the reception area of the Subleased Premises, but subject to
the availability (i.e. Sublessor has first right to conference room).

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

the Parties hereto have executed this Sublease as of the date first above set
forth.

 

IDS SCHEER PROCESS IMPLEMENTATION

CONSULTING, INC.

  LIONBRIDGE TECHNOLOGIES, INC.

By:

 

/s/ Craig Silberman

--------------------------------------------------------------------------------

 

By:

 

/s/ Stephen Lifshatz

--------------------------------------------------------------------------------

Name:

 

Craig Silberman

 

Name:

 

Stephen Lifshatz

Title:

 

Director of Operations

 

Title:

 

Chief Financial Officer

 

5